UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 27, 2012 VOLT INFORMATION SCIENCES, INC. (Exact Name of Registrant as Specified in Its Charter) New York 001-9232 13-5658129 (State or Other JurisdictionIdentification No.) (Commission File Number) (I.R.S. Employerof Incorporation) 1065 Avenue of the Americas, New York (Address of Principal Executive Offices) (Zip Code) (212) 704-2400 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Volt Information Sciences, Inc. (the “Company”) has entered into Amendment No. 8, dated as of January 27, 2012, to its Amended and Restated Receivables Purchase Agreement, dated as of June 3, 2008 (the “Purchase Agreement”), pursuant to which the requirement that the Company provide audited financial statements for its fiscal 2011, 2010 and 2009 years by February 7, 2012, has been extended to September 15, 2012.The Purchase Agreement provides Volt Funding Corp. with a $150 million accounts receivable securitization program, under which approximately $80 million has been drawn. No amendments were required to any of the Company’s or any subsidiary’s other credit facilities, including the Company’s $42 million bank credit agreement. The foregoing summary of Amendment No. 8 to the Purchase Agreement is qualified in its entirety by reference to the full text of the agreement, a copy of which is attached to this Current Report on Form8-K as Exhibit 4.1(a), and is incorporated herein by reference. Item 7.01.Regulation FD Disclosure. On January 27, 2012, the Company issued a press release updating certain financial information. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form8-K. Item 7.01 and Exhibit 99.1 herein are being furnished, and shall not be deemed “filed,” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits: 4.1(a) Amendment No. 8, dated as of January 27, 2012, to the Amended and Restated Receivables Purchase Agreement, dated as of June 3, 2008. Press release dated January 27, 2012. 2 S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VOLT INFORMATION SCIENCES, INC. Date:
